*418Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of decorated procelain plates, bowls, comport dishes, candy dishes, and nut dishes similar in all material respects to the plates the subject of United China & Glass Co. v. United States (39 Cust. Ct. 167, C. D. 1920), the comport dishes the subject of Abstract 60938, and the candy dishes and nut dishes the subject of United States v. Butler Bros. (33 C. C. P. A. 22, C. A. D. 310), the claim of the plaintiff was sustained.